The motion for rehearing, among other things, urges that this court was in error in holding admissible the details of *Page 577 
the difficulty in which Houghton was injured, and proof of threats made by appellant against Zeiger and the negroes engaged with him in the assault on Houghton. In the opinion rendered on the former appeal (84 Tex.Crim. Rep., 209 S.W. Rep., 671) those questions were considered and passed on adversely to appellant's contention, and under authority of that announcement the trial judge properly admitted such evidence in the subsequent trial. Unless it should appear clearly to us at this time that we erred in the former holding it would be manifestly unjust to now hold it inadmissible. The writer was not a member of this court when the former appeal was considered, nor when the opinion on the present appeal was delivered on January 26th this year. An examination of the two opinions discloses that all questions raised in the motions, for rehearing were considered and discussed in the latter opinion, and many of them in the former one. We have again considered them and are still of the belief that proper disposition has been made of the case. A discussion of the various assignments would be only an expression of the writer's individual views, and necessarily in large measure a repetition of what has already been written.
Finding no sufficient reason to change the conclusions heretofore arrived at, the motion for rehearing will be overruled.
Overruled.